      Case 2:19-cr-00752-DGC Document 102 Filed 04/16/21 Page 1 of 5



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                        No. CR-19-00752-01-PHX-DGC
10                  Plaintiff,                         ORDER
11    v.
12    Andrew James Vilcauskas, Jr.,
13                  Defendant.
14
15          On March 22, 2021, Defendant Andrew Vilcauskas filed two pro se motions to
16   dismiss for lack of jurisdiction. Docs. 88, 89. The government has filed a response.
17   Doc. 91. Defendant filed no reply and the time for doing so has passed. See Doc. 86. For
18   reasons stated below, the Court will deny the motions.1
19   I.     Background.
20          In January 2019, a duly empaneled federal grand jury issued an indictment charging
21   Defendant and co-defendant Raechel Packard with conspiracy (count one) and mail fraud
22   (counts two through ten) in violation of 18 U.S.C. §§ 371 and 1341. Docs. 1, 4. The
23   indictment alleges that Defendant and Packard mailed hundreds of thousands of fraudulent
24   invoices to small businesses for purported website backup services, causing victims to send
25
26          1
              Defendant previously filed the motions to dismiss shortly after making a “special
     appearance” in the case in August 2019. Docs. 28, 29. The Court denied the motions at a
27   status conference held in January 2020 because Defendant was represented by counsel.
     Doc. 61. Although Defendant is still represented by counsel, the Court permitted him the
28   refile the motions pro se. Doc. 86. This permission does not apply to other motions –
     Defendant must act during the remainder of this case through counsel.

                                                -1-
      Case 2:19-cr-00752-DGC Document 102 Filed 04/16/21 Page 2 of 5



 1   checks totaling nearly $500,000. Doc. 4 at 1-2. In November 2019, Packard pled guilty to
 2   count one and admitted that she conspired with Defendant to mail around a million
 3   fraudulent invoices, resulting in an actual loss of approximately $500,000. Docs. 52, 53.
 4   Defendant’s trial is scheduled to begin on April 26, 2021. Doc. 79.
 5   II.    Defendant’s Motions to Dismiss.
 6          Defendant contends that this action must be dismissed because the government has
 7   failed to establish the jurisdiction and venue of this Court. Doc. 88 ¶ 1. Specifically,
 8   Defendant asserts that the Court is without “legislative jurisdiction” over the location
 9   where the alleged criminal activity occurred – the so-called “locus in quo” – and that no
10   in personam jurisdiction exists absent evidence that he “was acting as a public officer,
11   agent, employee or franchise of the United States Government[.]” Id. ¶¶ 31-32; see also
12   id. ¶ 28 (“[T]he burden is upon the Government to bring forth documented proof that it is
13   lawfully possessed with legislative jurisdiction over the ‘locus in quo,’ on the sovereign
14   republic of Washington, or in the alternative prove that the alleged criminal acts [were
15   committed] . . . on a federal enclave defined as a ‘State[.]’”). Defendant further asserts that
16   he is not subject to the Court’s jurisdiction because he “is an ordained Minister of the
17   Church of Philadelphia and an Ambassador of Christ.” Id. ¶¶ 35-36; see also Doc. 89
18   ¶¶ 10-11, 41 (claiming that his body “is his temple and a church . . . granted by the Creator
19   on the twenty-first (1) day of December, in the year of His Lord, 1996[,]” and the Court
20   “is without original jurisdiction . . . to deny [his] authority as Ambassador for Christ[.]”).
21   While the Court respects Defendant’s religious beliefs and his right to hold them, his
22   motions to dismiss entirely lack merit.
23          A.     Subject Matter Jurisdiction.
24          Article III of the United States Constitution provides that the judicial power of the
25   federal courts extends to all cases “arising under this Constitution” and “the Laws of the
26   United States[.]” U.S. Const. art. III, § 2. The laws of the United States include statutes
27   passed by Congress and signed by the President, such as Title 18 of the United States Code,
28   which sets forth criminal offenses against the United States.


                                                  -2-
      Case 2:19-cr-00752-DGC Document 102 Filed 04/16/21 Page 3 of 5



 1          Under 18 U.S.C. § 3231, federal district courts “have original jurisdiction, exclusive
 2   of the courts of the States, of all offenses against the laws of the United States.” Those
 3   offenses include the crimes charged against Defendant in the Indictment – conspiracy in
 4   violation of 18 U.S.C. § 371 and mail fraud in violation of 18 U.S.C. § 1341. See Doc. 4
 5   ¶¶ 5-11. The Court therefore has subject matter jurisdiction in this case. United States v.
 6   Marks, 530 F.3d 799, 810 (9th Cir. 2008) (citing United States v. Williams, 341 U.S. 58,
 7   65 (1951) (“The District Court had jurisdiction of offenses against the laws of the United
 8   States [under] 18 U.S.C. § 3231[.] Hence, it had jurisdiction of the subject matter, to wit,
 9   an alleged violation of a federal conspiracy statute, and, of course, of the persons
10   charged.”)); see also United States v. Nichols, No. CR-18-1684-TUC-CKJ (BGM,) 2020
11   WL 4812904, at *1 (D. Ariz. Aug. 17, 2020) (“Subject-matter jurisdiction in every federal
12   criminal prosecution comes from 18 U.S.C. § 3231, and there can be no doubt that Article
13   III permits Congress to assign federal criminal prosecutions to federal courts. That’s the
14   beginning and the end of the ‘jurisdictional’ inquiry.”) (quoting Hugi v. United States, 164
15   F.3d 378, 380-81 (7th Cir. 1999)); United States v. Thompson, No. CR-18-08162-PCT-
16   DGC, 2019 WL 3816723, at *1 (D. Ariz. Aug. 14, 2019) (denying motion to dismiss
17   because, “[u]nder 18 U.S.C. § 3231, federal district courts have exclusive original
18   jurisdiction over ‘all offenses against the laws of the United States’ [and] Defendant is
19   charged with violating federal criminal statutes.”) (citing Marks and Williams); Todd v.
20   United States, No. C11-0470-JLR-MAT, 2012 WL 2952084, at *5 (W.D. Wash. June 26,
21   2012) (“[W]here the district court tried petitioner for crimes under Title 18 of the United
22   States criminal code, see 18 U.S.C. §§ 371, 1591, 2421, . . . there is no question as to the
23   existence of subject matter jurisdiction.”).
24          B.     Personal Jurisdiction.
25          The Court has personal jurisdiction over Defendant “by virtue of [him] having been
26   brought before it on a federal indictment charging a violation of federal law.” Marks, 530
27   F.3d at 810; see Todd, 2012 WL 2952084, at *5 (same); Thompson, 2019 WL 3816723,
28   at *1 (same); see also United States v. Warren, 610 F.2d 680, 684 n.8 (9th Cir. 1980) (“In


                                                    -3-
      Case 2:19-cr-00752-DGC Document 102 Filed 04/16/21 Page 4 of 5



 1   this circuit, . . . a court has exclusive personal jurisdiction over any party who appears
 2   before it, regardless of how that appearance was effected.”) (citations omitted); United
 3   States v. Lussier, 929 F.2d 25, 27 (1st Cir. 1991) (“It is well settled that a district court has
 4   personal jurisdiction over any party who appears before it, regardless of how his
 5   appearance was obtained.”); United States v. Lorenzo, 995 F.2d 1448, 1456 (9th Cir. 1993)
 6   (holding that the Hawaii district court had jurisdiction over Hawaii residents claiming they
 7   are citizens of the “Sovereign Kingdom of Hawaii”).
 8          C.     Venue.
 9          Rule 18 of the Federal Rules of Criminal Procedure, which has the force and effect
10   of federal law, see 28 U.S.C. § 2072(b), provides that “[u]nless a statute or these rules
11   permit otherwise, the government must prosecute an offense in a district where the offense
12   was committed.” Fed. R. Crim. P. 18; see also 18 U.S.C. § 3232 (proceedings to be held
13   in the district and division in which the offense was committed, per Rule 18). Venue is
14   proper in this Court because the charged offenses occurred in part within the District of
15   Arizona. The indictment alleges that Defendant incorporated WebsiteBackup LLC in
16   Arizona to further the fraudulent scheme, listed it as having a business address in Phoenix,
17   Arizona, and took other fraudulent steps within Arizona. Doc. 4 ¶¶ 4, 7(a), 11; see Lorenzo,
18   995 F.2d at 1456 (holding that because the alleged conspiracy and mail fraud “occurred in
19   the district of Hawaii, venue was proper under Rule 18”); Todd, 2012 WL 2952084, at *5
20   (“Because the offenses at issue in this matter occurred within the Western District of
21   Washington, the government was, in fact, required to conduct the prosecution in this
22   Court.”) (citing Rule 18).
23   IV.    Conclusion.
24          Defendant has been charged with federal crimes, in a federal indictment, for
25   offenses committed in Arizona. See Docs. 4, 37, 40. These facts establish the Court’s
26   subject matter jurisdiction, personal jurisdiction over Defendant, and venue in the District
27   of Arizona. The indictment is not based on Defendant’s religious beliefs or actions, but on
28   his alleged violation of federal criminal statutes. Nor will the Court take time to address


                                                   -4-
      Case 2:19-cr-00752-DGC Document 102 Filed 04/16/21 Page 5 of 5



 1   the variety of legal and historical arguments and theories contained in Defendant’s 33-page
 2   motion. See Doc. 88. Based on the statutes, cases, and rules set forth above – all of which
 3   are currently in effect and fully applicable to this case – the Court has jurisdiction and
 4   venue over this case and Defendant. His arguments to the contrary are frivolous. Marks,
 5   530 F.3d at 811 (district court did not abuse its discretion in denying frivolous jurisdictional
 6   challenges without a hearing).
 7          IT IS ORDERED that Defendant’s motions to dismiss for lack of jurisdiction
 8   (Docs. 88, 89) are denied.
 9          Dated this 16th day of April, 2021.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -5-
